Order filed September 1, 2022




                                       In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-22-00522-CV
                                   ____________

                     JOSE JUAN MALDONADO, Appellant

                                         V.

   YELLOWFIN LOAN SERVICING CORP., AS THE SUCCESSOR IN
     INTEREST TO SUMMIT MORTGAGE CORPORATION, Appellee


                 On Appeal from the County Court at Law No. 2
                            Tarrant County, Texas
                     Trial Court Cause No. 2020-004152-2

                                    ORDER

        The clerk’s record was filed July 25, 2022. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the Final Summary Judgment signed June 6,
2022.
       The Tarrant County Clerk is directed to file a supplemental clerk’s record on
or before September 12, 2022, containing the Final Summary Judgment signed
June 6, 2022.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Wise and Hassan.